Citation Nr: 0821117	
Decision Date: 06/27/08    Archive Date: 07/02/08

DOCKET NO.  05-09 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for kidney problems and 
leakage.

2.  Entitlement to service connection for sleep apnea, to 
include as secondary to the claimed disability of kidney 
problems and leakage. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel




INTRODUCTION

The veteran had active military service from February 1965 to 
January 1985. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2004 rating decision by the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for sleep apnea as well as veteran's application 
to reopen a previously denied claim of entitlement to service 
connection for enuresis, for failure to submit new and 
material evidence.

During the course of this appeal, the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that a 
claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease 
or injury.  See Boggs v. Peake, No. 2007-7137 (Fed. Cir. Mar. 
26, 2008).  Rather, the two claims must be considered 
independently.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996).  

The Board has reviewed the veteran's claims file and observes 
that the current claim of service connection for enuresis, 
claimed as kidney problems and leakage, has been certified to 
the Board as whether new and material evidence has 
been received to reopen a claim of service connection for 
enuresis.  Notably, the prior claim for service connection 
for enuresis was denied in an unappealed July 1985 RO rating 
decision.  See 38 U.S.C.A. §§ 5108, 7014, 7105; 38 C.F.R. 
§ 3.156.  The veteran's claim was denied because he had been 
diagnosed with enuresis of a psychological origin, a 
disability that was noted to be a constitutional defect.  The 
Board notes that congenital or developmental abnormalities 
are not "diseases or injuries within the meaning of 
applicable legislation" and, hence, do not constitute 
disability for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.

However, evidence received since the July 1985 RO denial 
reflects diagnoses of nocturia, prostatitis, and benign 
prostatic hypertrophy (BPH).  In view of Boggs, it is the 
preliminary determination of the Board that the claim of 
service connection for kidney problems and leakage was not 
previously adjudicated in a prior final denial, as the July 
1985 denial addressed a different disability, and should be 
addressed on a de novo basis.  The veteran's claim for 
service connection for kidney problems and leakage (as noted 
on the title page of this document) will thus be adjudicated 
on its merits, rather than as an application to reopen.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As an initial matter, the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the 
Court, are applicable to this appeal.  Information concerning 
the VCAA was provided to the veteran by correspondence dated 
in November 2003 and July 2005.

Unfortunately, the veteran did not receive adequate notice of 
information concerning the VCAA in reference to one of the 
issues on appeal.  As the case is being remanded for 
additional development, appropriate action should be taken to 
ensure adequate VCAA notice as to the type of evidence 
necessary to substantiate a claim for service connection for 
kidney problems and leakage.

The veteran contends that he suffers from kidney problems and 
leakage that began during active service.  He further asserts 
that his currently diagnosed obstructive sleep apnea is 
related to his claimed genitourinary conditions.  

Service treatment records dated in July and August 1975 
reflect treatment for enuresis.  A September 1977 service 
treatment record noted assessments of exogenous obesity and 
enuresis, probably of psychologic origin.  In-service 
urologic examinations dated in September 1976 and from May to 
August 1980 revealed findings enuresis of unknown origin with 
cystourethroscopy, intravenous pyelogram, cystoscopy, and 
urinanalysis test results within normal limits.  Additional 
treatment notes dated from November 1980 to February 1981 
reflect an assessment of uninhibited neurogenic bladder but 
reveal no evidence of a neurologic disease.  Post-service 
private treatment records dated in 1998 from D.T.H., M.D. 
detail treatment for nocturia, weakness of urinary stream, 
and prostatitis.  A prescription from the same private 
physician for a medication used to treat symptoms of prostate 
enlargement (BPH) was received in July 2005.

However, the question remains as to whether there is a 
medical relationship between the veteran's current 
genitourinary disabilities and service.  In this case, the RO 
should schedule the veteran for a medical examination to 
determine whether the veteran's claimed kidney problems and 
leakage were incurred during active service. 

The RO should also obtain and associate with the claims file 
all outstanding VA records.  The claims file reflects that 
the veteran has received medical treatment from the VA 
Medical Center (VAMC) in Charleston, South Carolina; however, 
as the claims file only includes records from that provider 
dated up to February 2006, any additional records from that 
facility should be obtained.  The Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

The Board further notes that the pending claim for 
entitlement to service connection for sleep apnea is 
"inextricably intertwined" with the above-noted claim for 
service connection for kidney problems and leakage, inasmuch 
as a full grant of the benefits sought with respect to that 
claim for service connection could affect the adjudication of 
the claim for service connection for sleep apnea.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991), (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both issues 
have been considered).  It follows that, as any Board action 
on the issue of entitlement to service connection for sleep 
apnea would, at this juncture, be premature, the issue must 
be deferred pending the actions requested on remand.

Accordingly, in view of the foregoing discussion, the case is 
REMANDED for the following actions:

1.  The AMC/RO is to provide the 
appellant a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish entitlement to service 
connection for kidney problems and 
leakage.

2.  The AMC/RO should contact the veteran 
and obtain the names, addresses and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
that treated the veteran for his claimed 
urinary and sleep apnea disabilities 
since service.  Of particular interest 
are any outstanding VA records of 
evaluation and/or inpatient or outpatient 
treatment of the veteran's claimed sleep 
apnea and genitourinary disabilities from 
the Charleston VAMC, for the period from 
February 2006 to the present. Also of 
particular interest are any outstanding 
records of evaluation and/or treatment of 
the veteran's claimed genitourinary 
disability from D.T.H., M.D., for the 
period from January 1998 to the present.  
After the veteran has signed the 
appropriate releases, those records not 
already associated with the claims 
folder, should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the AMC/RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

3.  The veteran should be afforded a VA 
genitourinary examination to determine 
the etiology of his claimed kidney 
problems and leakage.  All indicated 
tests and studies are to be performed.  
Prior to the examination, the claims 
folder must be made available to the 
physician for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the physician.

Following review of the claims folder, 
and an examination of the veteran, the 
physician is requested to provide an 
opinion as to whether it is at least as 
likely as not (50 percent probability or 
greater) that any claimed genitourinary 
condition had its onset during the 
veteran's active duty service.  If, and 
only if it is determined that the 
genitourinary disorder is a result of 
military service, the physician should 
also address whether sleep apnea is a 
complication of the genitourinary 
disorder, to include a determination as 
to whether it is at least as likely as 
not (at least a 50 percent probability or 
greater) that the sleep apnea was caused 
by or aggravated by his genitourinary 
disorder. 

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report. 

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications, including the address 
where the notice was sent must be 
associated with the claims folder.  The 
veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause shown may have adverse 
effects on his claim.

5.  After completion of the above and any 
additional development deemed necessary, 
the issues on appeal should be reviewed 
with consideration of all applicable laws 
and regulations.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

